This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0146

                                      Mike Malone,
                                      Respondent,

                                            vs.

                                    Frances S. Bland,
                                       Appellant,

                               John Doe, et al., Defendants.

                                  Filed August 24, 2015
                                        Affirmed
                                      Smith, Judge

                                Scott County District Court
                                 File No. 70-CV-14-18358

Brian N. Niemczyk, Hellmuth & Johnson, P.L.L.C., Edina, Minnesota (for respondent)

William Bernard Butler, Butler Liberty Law, LLC, Minneapolis, Minnesota (for
appellant)

         Considered and decided by Peterson, Presiding Judge; Stauber, Judge; and Smith,

Judge.

                         UNPUBLISHED OPINION

SMITH, Judge

         We affirm the district court’s grant of summary judgment because appellant’s

claims are outside the scope of an eviction action and because res judicata barred
appellant from raising title defenses that should have been raised in an earlier quiet-title

action.

                                             FACTS

          Appellant Frances Bland and her husband purchased their home in 1997. In 2004,

the Blands granted a mortgage on the property to IndyMac Bank, F.S.B. which was later

assigned to Deutsche Bank National Trust Company (DBNTC).

          After Bland defaulted on the mortgage debt, DBNTC initiated foreclosure

proceedings against the property. DBNTC purchased the property at a sheriff’s sale in

2012 and filed an action to evict Bland in 2013. Bland meanwhile filed a quiet-title

action to challenge the foreclosure. DBNTC removed the quiet-title action to federal

district court, which dismissed it with prejudice in August 2013. Bland v. Deutsche Bank

Nat’l Trust Co., No. 13-758 (DWF/JJG), (D. Minn. Aug. 26, 2013), aff’d, 560 Fed.

App’x 636 (8th Cir. 2014).

          After the quiet-title action’s dismissal, the district court ordered a writ of recovery

for DBNTC in the eviction action. Bland appealed the decision, and we affirmed.

Deutsche Bank Nat’l Trust Co. v. Bland, No. A13-1964, (Minn. App. Apr. 21, 2014).

Bland then filed for bankruptcy, which stayed enforcement of the eviction, but the

bankruptcy action was also dismissed, lifting the stay.

          On October 14, 2014, respondent Mike Malone purchased the property from

DBNTC at an online auction. Malone then initiated eviction proceedings against Bland,

who remained in possession of the property despite the earlier eviction action. The

district court granted Malone’s motion for summary judgment. It reasoned that there was


                                                 2
“an unbroken chain of record title” showing that Malone purchased the property after a

proper foreclosure.     The district court determined that the sale entitled Malone to

possession, and that res judicata barred Bland from raising title defenses in the eviction

proceeding because Malone was in privity to DBNTC, the defendant in the quiet-title

action.

                                      DECISION

                                              I.

          Bland first argues that Malone has no right to possess the property because New

York trust law rendered the assignment of the mortgage to DBNTC void, and the quit

claim deed transferring the property to Malone is also void. But arguments attacking title

are outside the summary nature of an eviction. Amresco Residential Mortg. Corp. v.

Stange, 631 N.W.2d 444, 445-46 (Minn. App. 2001). An eviction proceeding does not

adjudicate the parties’ legal right of ownership, nor does it bar actions challenging the

title outside the eviction proceeding. Fed. Home Loan Mortg. Corp. v. Mitchell, 862
N.W.2d 67, 71 (Minn. App. 2015), review denied (Minn. June 30, 2015).

          Bland next argues that Malone was not entitled to summary judgment. We review

a grant of summary judgment de novo, viewing the evidence in the light most favorable

to the nonmoving party. Valspar Refinish, Inc. v. Gaylord’s, Inc., 764 N.W.2d 359, 364

(Minn. 2009). Summary judgment is proper “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits . . . show that there is

no genuine issue as to any material fact and that either party is entitled to a judgement as

a matter of law.” Minn. R. Civ. P. 56.03.


                                              3
       To prevail in an eviction claim involving a mortgage foreclosure, a plaintiff must

prove that: (1) a foreclosure of the mortgage on the property occurred; (2) the plaintiff is

entitled to possession of the property; (3) the time for redemption expired; and (4) the

defendant is holding over the property. See Minn. Stat. § 504B.285, subd. 1(a)(1) (2014).

       Bland does not dispute that a foreclosure occurred, that the redemption period

expired, or that she is holding over the property. Bland only argues that the sheriff’s

certificate was void and that Malone therefore obtained no right of possession via the

quit-claim deed. However, a sheriff’s certificate is prima facie evidence that a valid

sheriff’s sale occurred. Minn. Stat. § 580.19 (2014). Bland cites Nelson v. Johnson, 167
Minn. 430, 209 N.W. 320 (1926) and Casey v. McIntyre, 45 Minn. 526, 48 N.W. 402

(1891) to argue that she has rebutted the prima facie evidence by demonstrating defects in

the sheriff’s sale. However, neither case applies to the circumstances here because Bland

has not argued that there was no default or that she didn’t receive proper notice of the

foreclosure or sheriff’s sale. See Mitchell, 862 N.W.2d at 71 (rejecting an identical

argument) (citing Casey, 45 Minn. at 529-30, 48 N.W. at 403; Nelson, 167 Minn. at 435,

209 N.W. at 322). Because all of the statutory requirements were met, Malone was

entitled to summary judgment.

                                             II.

       Bland also argues that the district court improperly applied res judicata to bar

Bland’s claims when Malone was not a party to or in privity with a party to the quiet-title

action. The district court held that “[a]ny alleged title defenses in this eviction action

should have been addressed in the quiet[-]title action” in federal court.


                                             4
       A claim is barred by the doctrine of res judicata when

              (1) litigation on a prior claim involved the same cause of
              action, (2) there was a judgment on the merits, (3) the claim
              involved the same parties or their privies, and (4) the party
              against whom res judicata is applied has had a full and fair
              opportunity to litigate the matter in the prior proceeding.

Schober v. Comm’r of Revenue, 853 N.W.2d 102, 111 (Minn. 2013). The doctrine

applies to both litigated claims and those which could have been litigated. Brown-

Wilbert, Inc. v. Copeland Buhl & Co., 732 N.W.2d 209, 220 (Minn. 2007). We review de

novo the district court’s application of res judicata. Id.

       Bland challenges only whether Malone is in privity with DBNTC, the defendant in

the quiet-title action. “In general, privity involves a person so identified in interest with

another that he represents the same legal right.” State v. Joseph, 636 N.W.2d 322, 327

n.2 (Minn. 2001). Here, Malone and DBNTC represent the same legal right because

Malone acquired the property from DBNTC along with its right of possession as the

titleholder after commencement of Bland’s quiet-title action. See Twin City Fed. Sav. &

Loan Ass’n v. Radio Serv. Labs., Inc., 242 Minn. 10, 11, 64 N.W.2d 32, 33 (1954)

(grantee of lessor after commencement of action held to be privy of lessor, so judgment

reforming lease was res judicata as to lessee). Therefore, the district court did not err in

applying res judicata to bar Bland’s claims.

       Affirmed.




                                               5